Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are currently pending and the claims as originally filed on 05/09/2020  are acknowledged.  
Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55. 
Specification
The instant specification is objected to: e.g., two different numerals (220: absorption cotton and 300: waterproof layer) are given to the same material, i.e., “absorption cotton” (see [0032] and [0042] of instant publication and Fig. 1). Appropriate correction is requested. 

Claim Objections
Claims 1, 2 and 9 are objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 1 recites “A sanitary pad using seaweed or seagrass containing water-soluble fiber as a natural absorbent”. It appears that the claimed sanitary pad comprises seaweed or seagrass and thus, it would be better to write as “A sanitary pad comprising seaweed or seagrass-containing water-soluble fiber as a natural absorbent” in comply to with US practice. 
Claim 2 recites “the claim 1  , “ which would be better to write as “the claim 1,” to remove unnecessary space before comma (,). 
Claim 9 recites “The biodegradable polyester…” in line 2 which would be better to write “the biodegradable polyester”; “PGA (poly glycolic acid)” which would be better to write as “polyglycolic acid (PGA)” and “PHB (poly hydroxy butyric acid)” which would be better to write as “polyhydroxy butyric acid (PHB)”. It appears that “and” in line 4 is not necessary.  
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2 and 7 recites “woodfish (Celidium amansii)” and “surfgrass (Phyllospadix)”.  It is not clear whether the subject matters led by parenthesis is a limitation is or not. If those subject matters are limitations, they are claiming broader scope (woodfish and surfgrass) and narrower scope (Celidium amansii and Phyllospadix) together. In this context, please see MPEP § 2173.05(c) “A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.” Therefore, claims 2 and 7 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is requested. 
Claim 9 recites “the absorption cotton comprises a biodegradable polyester prepolymer …”. According to the instant specification ([0042] of the instant publication),  the absorption cotton 300 contains the natural absorbent 210. However, numeral 300 refers to waterproof layer according to Fig. 1.  Accordingly, it is not clear how cotton comprises polyester prepolymer and cotton and polyester polymer are different materials. Appropriate correction and/or explanation is requested. 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites “may” in line 2 which is permissive language and thus, the recited limitation led by “may” is optional limitation. In this sense, see the case law that In re Johnston analyzed the linguistic precision of optional elements, i.e., the claimed "said wall may be smooth, corrugated, or profiled ...." and affirmed the Board's ruling that such limitations "did not narrow the scope of the claim because these limitations are stated in the permissive form 'may'" (see In re Johnston at 1384)(emphasis added). Thus, the limitations of instant claim 9 does not further limit the claimed absorbent pad. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ki (KR100621487B1, published on 2006-09-19, hereinafter “Ki”).

Applicant claims the below claim 1  filed 05/09/2020:

    PNG
    media_image1.png
    38
    813
    media_image1.png
    Greyscale


Prior Art 
Ki discloses a sanitary napkin comprising seaweed as a natural porous herbal absorbent member (e.g., claim 1 of prior art) having excellent hygiene and removal effect of menstrual blood (e.g., page 2 of translation) (instant claim 1). 
In light of the foregoing, instant claim 1 is anticipated by Ki. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9 are rejected under 35 USC 103 as being obvious over  CN104479074A (hereinafter, CN ‘074) in view of Park (US2015/0190290A1, hereinafter Park) and Ahumada et al. (US20110092933A1, hereinafter Ahumada)/Richard et al. (US2017/0021051A, hereinafter Richard).

Applicant claims including the below claims 1, 3, 6 and 8 filed 05/09/2020:

    PNG
    media_image1.png
    38
    813
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    132
    828
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    810
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    133
    810
    media_image4.png
    Greyscale

For examination purpose, 
Claim 1 is interpreted as a sanitary pad comprising seaweed or seagrass containing water-soluble fiber as a natural sorbent; 
Each of claims 3 and 8 recites “the natural absorbent has a particle shape obtained by drying at least more than one of the seaweed and the seagrass and an average diameter of the particle ranges from 0.1 mm to 5 mm” and here the underlined part is a product-by-process limitation and does not structurally limit the claimed pad because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, it is interpreted that each of claims 3 and 8 recites “the natural absorbent has a particle shape and an average diameter of the particle ranges from 0.1 mm to 5 mm”.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from personal articles, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Regarding instant claims 1-4, they are rejected by CN ‘074. 
CN ‘074 teaches high water-absorbing and eco-friendly diaper comprising 100-300 parts of acrylic acid, 0.01-0.03 part of a crosslinking agent, 1.5-5 parts of an initiator, 80-230 parts of sodium hydroxide, 7-20 parts of kelp (=sea-tangle) which reads on the claimed seaweed,  20-60 parts of acrylamide, and 10-20 parts of an enhancer, wherein kelp is commercially available kelp and is crushed and ground to 100 mesh which corresponds to 0.149 mm that is within the claimed particle range of 0.1 to 0.5mm (abstract and e.g., embodiments 1-6 on page 2 of Google English translation). Please note that the prior art diaper is eco-friendly and contains natural absorbent material kelp particles, the particles would implicitly have biodegradable properties. Further although CN ‘074 is directed to a diaper and does not expressly teach the sanitary pad of instant claim 1, applying known technique of diaper to the similar device of sanitary pad would be obvious in the same way because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art (instant claims 1-4). 

Regarding instant claim 5, it is rejected by CN ‘704 in view of Park. 
CN ‘705 was discussed with respect to instant claim 1. 
However, CN ‘705 does not expressly teach the natural absorbent further includes coffee grounds in a form of a particle of instant claim 5. The deficiency is cured by Park. 
Park discloses a diaper or sanitary pad coated with coffee comprising coffee powder in size of 50 mesh or less to remove smells of body secretions (e.g., [0010] and claim 1 of prior art) wherein 50 mesh or less size corresponds to 0.297 mm or less (instant claim 5). 
It would have been obvious to combine seaweed of CN ‘705 with coffee grain particles of Park in order to enhance absorbent properties. Please note that it is well established no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  

Regarding instant claims 6-9, they are rejected by CN ‘704 in view of Ahumada. 
CN ‘704 teaches high water-absorbing and eco-friendly for a diaper comprising 100-300 parts of acrylic acid, 0.01-0.03 part of a crosslinking agent, 1.5-5 parts of an initiator, 80-230 parts of sodium hydroxide, 7-20 parts of kelp (=sea-tangle) which reads on the claimed seaweed,  20-60 parts of acrylamide, and 10-20 parts of an enhancer, wherein kelp is commercially available kelp and is crushed and ground to 100 mesh which corresponds to 0.149 mm that is within the claimed particle range of 0.1 to 0.5mm (abstract and e.g., embodiments 1-6 on page 2 of Google English translation). Please note that the prior art diaper is eco-friendly and contains natural absorbent material kelp particles, the particles would have biodegradable properties. Although CN ‘074 is directed to a diaper and does not expressly teach the sanitary pad of instant claim 1, applying the prior art diaper to the claimed sanitary pad would be obvious because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art (instant claim 6 (in part) and instant claims 7-8).
However, CN ‘074 does not expressly teach absorption cotton of instant claim 6 and polyester prepolymer of instant claim 9. The deficiencies are cured by Ahumada and/or Richard. 
Ahumada discloses environmentally-friendly disposable absorbent article (title) wherein the article includes diapers, sanitary napkins, etc. ([0001]) and contains a permeable top sheet, an impermeable back sheet, both sheets made of biodegradable polylactic acid (PLA), polyhydroxyalkanoate (PHA) (which includes polyhydroxy butyric acid (PHB)) or non-woven fabric containing cotton as cleaning cloth,  an absorbent core containing absorbent particle material such as cotton and superabsorbent material that is biodegradable … (e.g., [0007], [0015], [0047], [0051], the Examples and claim 1 of prior art). 
Richard discloses a biodegradable disposable absorbent article such as a diaper, feminine hygiene products, etc. having a non-woven inner layer of natural fibers comprising cotton, a non-woven outer layer of natural fiber comprising cotton, and core comprising polyacrylate supersorbent particles (see, e.g., abstract, [0030] and claims 2-3 of prior art) wherein the cotton is the most widely used natural fiber and is very absorbent, easy to care for, and comfortable for babies ([0061]) and the  diaper comprises polylactic acid film ([0032]).  
It would have been obvious to modify the teachings of CN ‘074 with biodegradable cotton non-woven fabric and polyester such as PLA and PHB of Ahumada and/or Richard in order to enhance absorbent properties and easiness to care for, to reduce skin irritation, and to provide eco-friendly biodegradable absorbent articles, as taught by Ahumada and/or Richard.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613